NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1010n.06

                                           No. 11-6160
                                                                                       FILED
                                                                                    Sep 14, 2012
                          UNITED STATES COURT OF APPEALS
                                                                             DEBORAH S. HUNT, Clerk
                               FOR THE SIXTH CIRCUIT


KATHRYN JOHNSON-HUNT,                                 )
                                                      )
       Plaintiff-Appellant,                           )
                                                      )
v.                                                    )   ON APPEAL FROM THE UNITED
                                                      )   STATES DISTRICT COURT FOR THE
COMMISSIONER OF SOCIAL SECURITY,                      )   MIDDLE DISTRICT OF TENNESSEE
                                                      )
       Defendant-Appellee.                            )


BEFORE: MOORE, WHITE, and LUCERO*, Circuit Judges.

       HELENE N. WHITE, Circuit Judge. Kathryn Johnson-Hunt appeals from a district-court

order affirming the ALJ’s determination that she was not disabled under the Social Security Act and,

therefore, not entitled to Supplemental Security Income. We REVERSE.

                                                 I.

       Johnson-Hunt was born on September 16, 1959, and was 49 at the time of the ALJ hearing

in 2009. Since January 1993, Johnson-Hunt had been hospitalized at least ten times and admitted

to the emergency room (ER) once for psychiatric and alcohol-related conditions, and had been

evaluated by a number of health professionals. She was diagnosed on several occasions with alcohol

dependence and some form of mental disorder, including: major depression, mood disorder,

personality disorder, bipolar I affective disorder, schizophrenia, post-traumatic stress disorder


       *
         The Honorable Carlos F. Lucero, Circuit Judge for the U.S. Court of Appeals for the Tenth
Circuit, sitting by designation.
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

(PTSD), panic disorder, and benzodiazepine dependence. She was also diagnosed with physical

conditions including hypertension, bronchial asthma, hypothyroidism and renal insufficiency.

        Between January 7, 2004 and November 7, 2005, Johnson-Hunt saw Beth Baxter, M.D., a

psychiatrist who diagnosed her with, among other conditions, schizoaffective disorder, PTSD, panic

disorder, borderline personality disorder, and poly-substance dependence. On Sep. 29, 2005,

Johnson-Hunt was taken to an ER after expressing suicidal thoughts. She reported that she was not

feeling well because she was not taking medication, and that she had been self-medicating with

alcohol. On July 13, 2006, Johnson-Hunt began treatment with a new psychiatrist, Dr. Christopher

Dull, M.D, who initially diagnosed her with bipolar affective disorder I with psychotic features,

alcohol dependence in remission, and hypothyroidism.

       On October 12, 2006, Dull completed a mental and functional capacity assessment

“questionnaire.” The magistrate report and recommendation (R&R) accurately summarized the

opinions contained therein:

       Dr. Dull diagnosed Plaintiff with “Bipolar I Disorder Most Recent Episode Severe
       With Unspecified Psychotic Feature,” and “Alcohol Dependence in Early Full
       Remission.” Dr. Dull indicated that Plaintiff suffered from: manic syndrome
       characterized by easy distractibility; involvement in activities that have a high
       probability of painful consequences which are not recognized; and hallucinations,
       delusions, or paranoid thinking. He further indicated that Plaintiff suffered from an
       anxiety related disorder with: (1) generalized persistent anxiety accompanied by
       motor tension, autonomic hyperactivity, and apprehensive expectation; (2) a
       persistent irrational fear of a specific object, activity, or situation which results in a
       compelling desire to avoid the dreaded object, activity, or situation; (3) recurrent and
       intrusive recollections of a traumatic experience, which are a source of marked
       distress. Dr. Dull opined that Plaintiff suffered from “a residual disease process that
       has resulted in such marginal adjustment that even a minimal increase in mental
       demands or change in the environment would be predicted to cause her to
       decompensate.” Dr. Dull also noted that Plaintiff had a “current history of 1 or more

                                                  -2-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

        years’ inability to function outside a highly supportive living arrangement, with an
        indication of continued need for such an arrangement.”

(R&R, PID 239 (citations omitted).)         Additionally, Dr. Dull indicated that Johnson-Hunt’s

psychological conditions imposed all of the following restrictions:

        1.      Marked restriction of activities of daily living;
        2.      Marked difficulties in maintaining social functioning;
        3.      Marked difficulties in maintaining concentration, persistence or pace; and
        4.      Repeated episodes of decompensation,1 each of extended duration

(A.R at 950–51.)

        On November 6, 2006, Johnson-Hunt underwent a consultative physical evaluation by C.E.

Varnado, M.D., who concluded that Johnson-Hunt could occasionally lift a maximum of ten pounds

for up to one-third of an 8-hour workday and could stand or walk for at least two hours in an 8-hour

workday. Non-examining state agency consultants completed physical and mental Residual

Functioning Capacity (RFC)2 assessment forms in November and December 2006, respectively, and

once again in May 2007. Relying on the results of the physical examination performed by Dr.

Varnado, those RFC assessments found that Johnson-Hunt was not as restricted as Dr. Varnado had

concluded.

        On November 9, 2006, Robert N. Doran, M.A., a non-treating psychological examiner,

       1
          Episodes of decompensation are “exacerbations or temporary increases in symptoms or signs
accompanied by loss of adaptive functioning, as manifested by difficulties in performing activities
of daily living, maintaining social relationships, or maintaining concentration, persistence, or pace.”
20 C.F.R. Pt. 404, Subpt. P, App. 1.
       2
         A claimant’s RFC is an assessment of “the most [the claimant] can still do despite . . .
limitations . . . . based on all the relevant evidence in [the] case record.” 20 C.F.R. § 416.945(a)(1).



                                                  -3-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

conducted a consultative psychological evaluation on behalf of Dr. Patricia Jasnowitz, Ed. D., by

referral of the Disability Determination Section of the Tennessee Department of Human of Services

(DDS). He made two relevant findings: (1) Johnson-Hunt did not exhibit signs of anxiety,

depression, psychosis, or thought disorder, and “did not describe symptoms of posttraumatic stress

disorder, of depression, bipolar disorder, or of panic disorder”; and (2) Johnson-Hunt was

“cognitively capable of managing her funds; however, if she use[d] or abuse[d] alcohol, marijuana,

or any prescription medication, her judgment [was] likely to be impaired.”

        Johnson-Hunt applied for Supplemental Security Income (SSI) benefits on August 16, 2006,

alleging disability with an onset date of April 1, 2002, due to schizophrenia, bipolar disorder, PTSD,

depression, anxiety disorder, eye problems, fatigue, back pain, dyspnea, and asthma. The Social

Security Administration (SSA) initially denied her application on December 7, 2006, and upon

reconsideration on May 15, 2007. Johnson-Hunt requested and was granted a hearing before an ALJ.

ALJ Hearing

        At the ALJ hearing on April 9, 2009, Johnson-Hunt testified on her own behalf, and

vocational expert (VE) Gary Sturgill, Ph. D., testified as to the availability of jobs that Johnson-Hunt

would be able to perform given her RFC.

        Johnson-Hunt testified that she began drinking heavily at some point in her twenties as a

result of depression, and that she took pills, drank rubbing alcohol, and cut her wrists to deal with

voices that she began hearing in the 1990s. She testified that she worked for her father, but was

often unable to get out of bed due to her depression, and that fear of leaving her house and paranoia

around other people prevented her from working in non-family settings. When asked to assess her

                                                  -4-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

ability to work on a sustained basis, she stated that she cannot function the way she believes normal

people should function, and that she cannot “on a daily basis get [herself] up and get going.” (A.R.

at 43.)

          When asked about her current alcohol consumption, Johnson-Hunt testified that she had been

sober since January 1, 2009, and that her testimony with respect to her current conditions coincided

with this period of sobriety. She testified that the longest she had gone “without getting drunk” was

two years, and that she was currently attending AA meetings once a week. She also stated that in

the past three-to-four years, she had on several occasions been sober for a period of about three

months.

          She testified that the medications she was taking at the time helped her to not hear voices,

but that she continued to suffer from insomnia and anxiety. With respect to her physical problems,

she testified she had trouble sitting for more than an hour, and her bulging discs prevented her from

standing or walking for more than twenty minutes without excruciating pain, and that while physical

therapy helped, she could not afford to return because she lacked health insurance. She testified that

on her bad days, she could not get out of bed, and that she “get[s] really, really down on [herself].”

(A.R. at 44.)

          After Johnson-Hunt testified, the ALJ determined, based on her work history and her

education, that she would be limited to medium work. The ALJ then questioned VE Dr. Sturgill as

to the availability of such work for a person with Johnson-Hunt’s limitations, as “set forth by the

state agency,” which had determined she had the ability to “sustain concentration, persistence, and

pace for simple tasks and some detailed work,” and the ability “to interact with the general public,

                                                  -5-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

and respond to routine changes.”         (A.R. at 57–58.)     The VE testified that “the job of

waitress”—which Johnson-Hunt had once performed—as well as other unskilled work with light and

medium exertional requirements, are available in significant numbers in the national economy.

When asked about the availability of work with the additional restriction of not being able to work

with the general public and coworkers, the VE replied that jobs fitting the description are also

available in the national economy. But when asked whether there would be jobs available for

someone who has the mental health restrictions as set forth in Dr. Dull’s evaluation of Johnson-Hunt,

and the restrictions that Johnson-Hunt testified to having, the VE testified that “[t]he marked

limitations as well as the repeated episodes of decompensation . . . would preclude work.” (A.R. at

60.)

ALJ Decision

       The ALJ applied the mandatory five-step sequential evaluation to determine whether

Johnson-Hunt was eligible for SSI benefits.3 First, the ALJ conducted the evaluation without regard

       3
        The ALJ applies a five-step sequential evaluation process to determine disability. 20 C.F.R.
§ 416.920. Once the ALJ is able to determine at any point that the claimant is or is not disabled, the
ALJ makes the disability determination at that step and does not proceed to the next step. 20 C.F.R.
§ 416.920(a)(4). Otherwise, the ALJ moves on to the next step until she can make a disability
finding. Id. Under the five-step evaluation:

       First, [the claimant] must demonstrate that [she] is not currently engaged in
       substantial gainful employment at the time of the disability application. Second, [the
       claimant] must show that [she] suffers from a severe impairment. Third, if [the
       claimant] is not engaged in substantial gainful employment and has a severe
       impairment which is expected to last for at least twelve months, which meets or
       equals a listed impairment [under 20 C.F.R. Part 404, Subpart P, Appendix 1, she]
       will be considered disabled . . . . Fourth, if the Commissioner cannot make a
       determination of disability based on medical evaluations and current work activity
       and [the claimant] has a severe impairment, the Commissioner will then review [the

                                                 -6-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

to whether alcohol was a contributing factor to her disability.4 The ALJ proceeded through the

analysis and made a finding consistent with Dr. Dull’s opinion that Johnson-Hunt’s impairments

imposed marked limitations in maintaining social functioning and maintaining concentration,

persistence or pace.5 But the ALJ disregarded parts of Dull’s opinion where he indicated that

Johnson-Hunt had marked difficulties in “maintaining activities of daily living,” and his observation

that Johnson-Hunt experienced repeated episodes of decompensation. Nevertheless, the ALJ

concluded that Johnson-Hunt’s impairments met one of the listed impairments under 20 C.F.R. Part

404, Subpart P, Appendix 1, rendering her disabled without considering whether alcohol was

material to the disability.

        claimant’s] residual functional capacity (RFC) and relevant past work to determine
        if [she] can do past work; if so, [he or she] is not disabled. If [the claimant’s]
        impairment prevents [her] from doing past work, the analysis proceeds to the fifth
        step: the Commissioner will consider [his or her] RFC, age, education and past work
        experience to determine if [she] can perform other work. If [she] cannot perform
        other work, the Commissioner will find [her] disabled.

Ealy v. Comm’r of Soc. Sec., 594 F.3d 504, 512 (2010) (citations omitted). “[T]he claimant bears
the burden of proof through the first four steps and the Commissioner bears the burden of proof at
the final step.” Longworth v. Comm’r Soc. Sec. Admin., 402 F.3d 591, 595 (6th Cir. 2005) (citation
omitted).
        4
         Under the Act, “An individual shall not be considered to be disabled . . . if alcoholism or
drug addiction would . . . be a contributing factor material to the Commissioner’s determination that
the individual is disabled.” 42 U.S.C. § 1382c(a)(3)(J). The ALJ makes this determination by
“evaluat[ing] which of [the claimant’s] current physical and mental limitations, upon which [the
SSA] based [its] current disability determination, would remain if [the claimant] stopped using drugs
or alcohol,” and determining whether those remaining limitations would be disabling. 20 C.F.R. §
416.935(b)(2). If the remaining limitations are not disabling, the ALJ makes a finding that
alcoholism materially contributed to the finding of disability, and the claimant is not entitled to SSI
benefits. Id.
        5
            This is the only part of the ALJ decision that explicitly mentions Dr. Dull’s findings.

                                                    -7-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

       Next, the ALJ sought to determine whether alcoholism was a contributing factor material to

the disability determination (the alcoholism-materiality determination), which would preclude

Johnson-Hunt from being considered disabled under the Act. 42 U.S.C. § 1382c(a)(3)(J). Under

the regulations, the “key factor” to the alcoholism-materiality determination is whether Johnson-

Hunt would still be disabled if she stopped using alcohol. See 20 C.F.R. § 416.935(b)(1).

       Proceeding through the analysis, the ALJ found that if Johnson-Hunt stopped her substance

use, she would continue to have a severe impairment or combination of impairments due to her

musculoskeletal impairment and bipolar disorder, but that they would cease to have the severity to

meet or equal any of the listed impairments.

       At steps 4 and 5, the ALJ concluded that if Johnson-Hunt were to stop using alcohol, she

would retain the RFC to perform some forms of medium-exertion work. Although the ALJ

determined that Johnson-Hunt had no past relevant work activity, the ALJ found that if Johnson-

Hunt stopped her substance use, “she would be capable of making a successful adjustment to work

that exists in significant numbers in the national economy.” (A.R. at 31.)

       Accordingly, the ALJ determined that Johnson-Hunt’s alcohol abuse was a contributing

factor to the determination of disability and, therefore, she “has not been disabled within the

meaning of the Social Security Act at any time from the date the application was filed through the

date of this decision.” (A.R. at 23, 31.) The ALJ decision became the Commissioner’s final

decision when the Appeals Council denied Johnson-Hunt’s request for review. (A.R. at 1.)




                                               -8-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

District Court Proceedings

       On July 13, 2010, Plaintiff filed a complaint in the U.S. District Court for the Middle District

of Tennessee claiming that the Commissioner erred in finding that she was not disabled and therefore

not entitled to SSI. Johnson-Hunt filed a motion for judgment on the administrative record, asserting

that the ALJ erred in failing to give any reason for disregarding the opinions of treating physician

Dr. Dull and consulting physician Dr. Varnado, in misapplying the standard for determining whether

alcohol is a contributing factor material to the disability determination, and in making an adverse

credibility finding against Johnson-Hunt.

       A magistrate judge filed a Report and Recommendation (R&R) recommending that Johnson-

Hunt’s Motion for Judgment on the Administrative Record be denied and the decision of the

Commissioner be affirmed. The magistrate judge determined that the ALJ did not err in disregarding

Dull’s opinion at the alcoholism-materiality stage because, “Dr. Dull did not render an opinion

regarding whether Plaintiff’s alcoholism was a contributing factor material to her disability.”

(Second R&R, PID 240.) Further, the magistrate judge found that the ALJ did not err in failing to

explain why she rejected Dr. Varnado’s opinion “[b]ecause Dr. Varnado’s restrictions were not

supported by the evidence on record (including his own examination findings),” and opinions

consistent with the evidence of record deserved greater weight. (Second R&R, PID 242 (citation

omitted).)

       The magistrate judge also concluded that the ALJ applied the proper standard in making the

alcoholism-materiality determination, and that the alcoholism-materiality determination was



                                                 -9-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

supported by substantial evidence. Finally, the magistrate judge concluded that the ALJs’s

credibility finding was supported by substantial evidence. (Second R&R, PID 252.)

        Plaintiff filed an objection to the R&R on September, 2, 2011. (Objections to R&R, PID

254.) On September 21, 2011, the district court adopted the magistrate judge’s recommendations.

Plaintiff timely appealed.

                                                 II.

       Johnson-Hunt claims that in finding that she was not disabled within the meaning of the SSA,

the ALJ erred in four respects: (1) failing to accord proper weight to the opinion of her treating

physician, Dr. Dull, without offering any reason; (2) improperly dismissing the opinion of

Appellant’s consulting physician, Dr. Varnado; (3) applying the incorrect standard in determining

that Johnson-Hunt’s alcoholism was material to her disability; and (4) making a credibility finding

unsupported by substantial evidence. Because we conclude that the ALJ violated the treating-

physician rule by failing to give good reasons for the weight given to the treating physician’s

opinion, we reverse the district court without reaching Johnson-Hunt’s other claims.

                                     A. Standard of Review

       This Court reviews de novo a district court’s decisions regarding social security benefits.

Cole v. Astrue, 661 F.3d 931, 937 (6th Cir. 2011) (citation omitted), amending Cole v. Astrue, 652

F.3d 653 (6th Cir. 2011). “The findings of the Commissioner of Social Security as to any fact, if

supported by substantial evidence, shall be conclusive.” 42 U.S.C. § 405(g); see also Buxton v.

Halter, 246 F.3d 762, 772 (6th Cir. 2001). Thus, this Court “may not try the case de novo, nor

resolve conflicts in evidence, nor decide questions of credibility.” Garner v. Heckler, 745 F.2d 3d3,

                                                -10-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

387 (6th Cir. 1984) (citation omitted). The reviewing court is confined to the determination of

whether substantial evidence supports the Commissioner’s decision and whether the correct legal

standards were applied. Cole, 661 F.3d at 937.

          “Substantial evidence is more than a scintilla of evidence but less than a preponderance, and

is such relevant evidence as a reasonable mind might accept as adequate to support a conclusion.”

McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006) (citations omitted). “Even

if the evidence could also support another conclusion, the decision of the [ALJ] must stand if the

evidence could reasonably support the conclusion reached.” Her v. Comm’r of Soc. Sec., 203 F.3d

388, 389–90 (6th Cir. 1999) (citation omitted). This is because “there is a ‘zone of choice’ within

which the Commissioner can act, without the fear of court interference.” Buxton, 246 F.3d at 773

(citation omitted). But “[i]f the Hearing Examiner . . . has been in error in evaluating the facts by

correct legal standards, there is no substantial evidence to support his findings.” Branham, 383 F.2d

at 627.

                                     B. Treating Physician Rule

          Johnson-Hunt argues that the ALJ erred in failing to give controlling weight to the opinion

of treating psychiatrist Dr. Dull, in violation of the “treating physician rule,” 20 C.F.R. § 416.927.6

In the alternative, she claims that even if his opinion was not entitled to controlling weight, it was

entitled to some weight, and the ALJ failed to provide any reasons for the weight given to the


          6
         The numbering of the treating physician rules recently changed. Effective March 26, 2012,
section 416.927(d)(2) became 416.927(c)(2), and section 404.1527(d)(2)— the identically worded
and interpreted rule applying to Federal Old-Age, Survivors and Disability Insurance—became
404.1527(c)(2).

                                                  -11-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

treating source’s opinion, in violation of the “good-reasons requirement.”             20 C.F.R. §§

404.1527(c)(2), 416.927(c)(2).

       Under the “treating physician rule,” in making a disability determination, the ALJ evaluates

every medical opinion received, but is required to give controlling weight to the treating physician’s

opinion on the nature and severity of the impairment, provided that the opinion “is well-supported

by medically acceptable clinical and laboratory diagnostic techniques and is not inconsistent with

the other substantial evidence in [the] case record.” 20 C.F.R. §§ 404.1527(c)(2), 416.927(c)(2); see

Cole, 661 F.3d at 937. If the ALJ does not give controlling weight to the treating source’s opinion,

the ALJ must then consider and balance the following factors to determine how much weight to give

the opinion: length of the treatment relationship and the frequency of examination; nature and extent

of the treatment relationship; extent to which the opinion is supported by relevant evidence, extent

to which the opinion is consistent with the record as a whole; and whether the treating physician is

a specialist in the area on which the disability claim is based. 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2).

       The ALJ also has the obligation to provide “good reasons . . . supported by the evidence in

the case record,” for the weight it decides to give to the treating source’s opinion. Cole, 661 F.3d

at 937, 939 (citation and internal quotation marks omitted); 20 C.F.R. §§ 404.1527(c)(2),

416.927(c)(2). Thus, if the ALJ does not give controlling weight to the treating source’s opinion,

she must: (1) “clarify whether [the treating source’s opinion] was not well-supported by medically

acceptable clinical and laboratory diagnostic techniques or was inconsistent with the other substantial

evidence in the case record . . . identify[ing] the evidence supporting such a finding”; and (2)

                                                 -12-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

“explain [her] application of the factors listed in 20 C.F.R. § 404.1527([c])(2) to determine the

weight to give to [the treating physician’s] opinion.” Wilson v. Comm’r of Soc. Sec., 378 F.3d 541,

546 (6th Cir. 2004) (citation and internal quotation marks omitted). Further, “the ALJ’s explanation

must be sufficiently specific to make clear to any subsequent reviewers the weight the adjudicator

gave to the treating source’s medical opinion and reasons for that weight.” Helm v. Comm’r of Soc.

Sec. Admin., 405 F. App’x 997, 1000 (6th Cir. 2011) (citation and internal quotation marks omitted).

       Here, the Commissioner concedes that the ALJ did not consider Dr. Dull’s opinion in

determining whether alcohol was a contributing factor material to the finding that Johnson-Hunt was

disabled, but argues the ALJ failed to do so because Dr. Dull did not give an opinion with respect

to the alcoholism-materiality issue. According to the Commissioner, “only Dr. Jasnowitz’s opinion7

. . . considered Johnson-Hunt’s condition while not abusing alcohol.” (Comm’r Br. at 27.) The

Commissioner dismisses Dull’s diagnosis of “alcohol dependence in early full remission,” arguing

that “Dr. Dull’s discussion of her impairment clearly indicates that he was only considering her

lifelong condition.” (Id.) The Commissioner also points to the diagnoses of Dr. Sailors, who saw

Johnson-Hunt a few months after Dr. Dull gave his October 12, 2006 opinion, and gave diagnoses


       7
         Dr. Jasnowitz’s evaluation was actually conducted and signed by Robert Doran. (A.R.
1333–40.) Johnson-Hunt argues that, because Mr. Doran “is not an acceptable medical source under
SSA regulations,” the opinions of the non-examining state agency consultants that were based on
Mr. Doran’s findings cannot comprise substantial evidence against Dr. Dull’s opinion, and thus may
not be grounds for failing to give Dr. Dull’s opinion controlling weight. (Johnson-Hunt Br. at 31.)
We need not reach the merits of this claim because even if Dr. Dull’s opinion was contradicted by
substantial evidence, the ALJ was required to provide good reasons for the weight she assigned to
Dr. Dull’s opinion. See Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546 (6th Cir. 2004)
(concluding that substantial evidence is not “a defense to non-compliance with § 1527(c)(2)”)
(citation omitted).

                                               -13-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

that were inconsistent with Dr. Dull’s opinion. (A.R. at 1379 (finding Appellant was not in acute

distress, was not anxious, and had depressed affect but with no suicidal ideation).)

       The Commissioner’s argument is problematic in two respects. First, it does not necessarily

follow from the observation that Dr. Dull considered Johnson-Hunt’s lifelong condition that he did

not also consider Johnson-Hunt’s condition while not abusing alcohol. Although Dr. Dull did not

explicitly state that alcoholism was not a contributing factor material to her disability, Dr. Dull’s

opinion can be read as addressing Johnson-Hunt’s condition while not abusing alcohol, the “key

factor” in the alcoholism-materiality determination. See 20 C.F.R. § 416.935(b)(1). Dr. Dull

diagnosed Johnson-Hunt with alcohol dependence in early full remission, which indicates he was

aware that, at the time of the examination, Johnson-Hunt was not abusing alcohol. Further, all of

the questions in the questionnaire filled out by Dr. Dull were phrased in the present tense,8 and did

not ask about past conditions. That he was referring to her condition as she presented—without the

alcohol abuse he determined to be in remission—can also be inferred from the fact that, just five

weeks before he filled out the questionnaire, Dr. Dull diagnosed Johnson-Hunt with Benzodiazepine

dependence—a diagnosis absent from the questionnaire. (A.R. at 723, 950.)

       Second, and more importantly, the Commissioner’s assertion that Dr. Dull did not provide

an opinion as to the alcoholism-materiality determination is not evident from the ALJ decision. The

ALJ did not state as much, nor did she give any reason that would “permit[] meaningful and efficient

review of [her] application of the treating physician rule.” Cole, 661 F.3d at 938 (citation omitted).


       8
        For example, “Does this individual’s psychological condition(s), if any, impose any of the
following: . . . .” (A.R. at 951).

                                                -14-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

       We have recognized that the treating physician rule is a substantial right that “provides

claimants with an important procedural safeguard,” and restricts the SSA’s ability to “relax or

disregard the rule in an ad hoc fashion.” Bowen v. Comm’r of Soc. Sec., 478 F.3d 742, 747 (6th Cir.

2007) (internal quotation marks omitted) (citing Wilson v. Comm’r of Soc. Sec., 378 F.3d 541, 546–7

(6th Cir. 2004)). Accordingly, we have remanded in cases where the ALJ failed to provide any

reason or when the reason for discounting the treating source’s opinion was found inadequate. Rife

v. Comm’r of Soc. Sec., No. 1101461, 2012 WL 2149794 at *2 (6th Cir. June 13, 2012) (reversing

the Commissioner’s decision where the ALJ disposed of the treating physician’s opinion in one

sentence, stating that “the restrictions identified by [the treating physician] are not supported by

objective evidence”); Hensley v. Astrue, 573 F.3d 263, 266–67 (6th Cir. 2011) (finding that the ALJ

cannot reject the treating physician’s opinion by simply noting that the treating physician’s opinion

was contradicted by another physician’s opinion); Fisk v. Astrue, 253 F. App’x 580, 585 (6th Cir.

2007) (concluding that the ALJ’s observation that the treating source’s opinion was not entitled to

deferential weight because it was inconsistent with objective findings did not satisfy the treating

physician rule because the ALJ failed to consider “the nature and extent of . . . the treatment

relationship . . . , including the kinds and extent of examinations and testings . . . performed or

ordered” by the treating physician). Here, in the absence of any discussion of Dr. Dull’s opinion,

it is not clear what “weight the [ALJ] gave to the treating source’s medical opinion and reasons for

that weight.” Helm, 405 F. App’x at 1000 (citation omitted).




                                                -15-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

        The Error Was Not Harmless

        We have concluded that a failure to give good reasons can be deemed harmless error if any

of three criteria are met:

        1. a treating source’s opinion is so patently deficient that the Commissioner could
        not possibly credit it;
        2. if the Commissioner adopts the opinion of the treating source or makes findings
        consistent with the opinion; or
        3. where the Commissioner has met the goal of [the good reasons requirement] even
        though she has not complied with the terms of the regulation.

Cole, 661 F.3d at 940 (citation and internal quotation marks omitted).

        The ALJ’s failure to provide good reasons regarding the weight accorded Dr. Dull’s opinion

with respect to the alcoholism-materiality determination does not meet any of the harmless-error

criteria. Dr. Dull’s opinion was not patently deficient, as Johnson-Hunt’s medical records contain

observations by other medical professionals “that are at the very least[] not inconsistent with [Dr.

Dull’s] opinions.” Blakley, 581 F.3d at 409-10. Nor does the second harmless-error criterion apply,

as the ALJ’s conclusions with respect to Johnson-Hunt’s disability were inconsistent with Dr. Dull’s

findings.

        Likewise, the goals of the good-reasons requirement were not met. The good-reasons

requirement serves two purposes. First, it “safeguard[s] the claimant’s procedural rights” by

“let[ting] claimants understand the disposition of their cases, particularly in situations where a

claimant knows that his physician has deemed him disabled and therefore might be especially

bewildered when told by an administrative bureaucracy that he is not.” Cole, 661 F.3d at 937-38

(citation, alteration, and internal quotation marks omitted). Second, it “ensures that the ALJ applies


                                                -16-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

the treating physician rule and permits meaningful appellate review of the ALJ’s application of the

rule.” Helm, 405 F. App’x at 1000 (citation omitted). Here, we “cannot engage in meaningful

review of the ALJ’s decision because her reasoning is not sufficiently specific to make clear that the

ALJ recognized and evaluated the treating relationships of [Dr. Dull].” Blakley, 581 F.3d at 409

(citation and internal quotation marks omitted) (“ALJ’s failure to follow the [good reasons rule] does

not qualify as harmless error where we cannot engage in ‘meaningful review’”). In the absence of

any mention of Dr. Dull’s opinion in the alcoholism-materiality discussion, “we just do not know

why the ALJ disregarded [Dr. Dull’s opinion], and the goals of [the good reasons requirement]

cannot be satisfied by bald speculation.” Bowen, 478 F.3d at 749.

       “The ALJ’s failure to follow agency rules and regulations denotes a lack of substantial

evidence, even where the conclusion of the ALJ may be justified based upon the record.” Cole, 661

F.3d at 939-40 (citation and internal quotation marks omitted). Where a failure to provide good

reasons is not harmless, we “do not hesitate to remand . . . and we will continue remanding when we

encounter opinions from ALJ’s that do not comprehensively set forth the reasons for the weight

assigned to a treating physician’s opinion.” Id. at 939 (citation omitted). Accordingly, we vacate

the district court’s decision and remand for the Commissioner to address whether Dr. Dull’s opinion

should be given controlling weight, and if not, to provide good reasons for the weight given pursuant

to the SSA’s treating physician rule and the good reasons requirement. Because we reverse on the

basis that the ALJ violated the treating physician rule and the good-reasons requirement, we need

not reach Johnson-Hunt’s remaining arguments.



                                                -17-
No. 11-6160
Johnson-Hunt v. Social Security Commissioner

                                           III.

       For the foregoing reasons, we VACATE the judgment of the district court and REMAND

for further proceedings.




                                           -18-